 



Exhibit 10.46

 

First Amendment to the License Agreement Between The Regents of the University
of California and
General Fiber, Inc. UC Agreement Control No. 2006-04-0026

 

This First Amendment ("First Amendment"), dated November 08, 2005 (the
"Effective Date"), is made by and between The Regents of the University of
California ("The Regents") and General Fiber, Inc. ("Licensee").

 

RECITALS

 

WHEREAS, The Regents has entered into an existing Exclusive License Agreement
with Licensee, dated July 11, 2005, relating to various inventions entitled,
"Estriol for the treatment of autoimmune diseases & the use of estriol and other
estranges, estrogens and estrogen receptor active compositions in the treatment
of psoriasis & other autoimmune diseases" (UCLA Case No. 1998-531 & UCLA Case
No. 2004-101) developed at The Regents (the "License Agreement");

 

WHEREAS, Licensee desires to amend and clarify the License Agreement with The
Regents;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
First Amendment mutually agree to amend the License Agreement as follows:

 

1. Paraqraph 1.1 ("Regents' Patent Rights") is deleted and replaced with the
following, which is amended to include "UC Case No. 2006-154" and UC Case No.
2006-155" in the parenthetical in the paragraph:

 

1.1 "Regents' Patent Rights" means The Regents interest in any of the patent
applications listed in Appendix A attached to this Agreement and assigned to The
Regents (UCLA Case No. 1998-531, UCLA Case No. 2004-101, UCLA Case No. 2006..
154 and UCLA Case No. 2006-155); any continuing applications thereof including
divisions; but excluding continuations-in-part except to the extent of claims
entirel'y supported in the specification and entitled to the priority date of
the parent application; any patents issuing on these applications including
reissues and reexaminations; and any corresponding foreign patents or patent
applications; all of which will be automatically incorporated in and added to
Appendix A and made a part of this Agreement.

 

2. Appendix A ("Regents' Patent Rights") is deleted and replaced with the
following, which is amended to include the patent applications filed under UC
Case No. 2006-154 and UC Case No. 2006-155.

 

APPENDIX A REGENTS' PATENT RIGHTS

 

                        Patent No. 6,936,599, which was based on U.S. Patent
Application No. 10/131,834 entitled "Estriol Therapy for Multiple Sclerosis and
Other Autoimmune Diseases," Wed April 24, 2002, which was based on Provisional
Application No. 60/286,842 filed 4125/01 (UCLA Case Nos. 1998-531-1,2) by Dr.
Rhonda

 

                        Voskuhl, and assigned to The Regents.

 

                        S. Patent Application No. 10/984,364 entitled "The Use
of Estriol and Other Estranes, Estrogen and Estrogen Receptor Active
Compositions in the Treatment of Psoriasis ... ," filed November 8,2004, (UCLA
Case No. 2004-101-3) by Drs. Rhonda R. Voskuhl, Gerald D. Weinstein and Jenny E.
Murase and assigned to The Regents.

 



 

 

 

European Patent Application No. 02729034.5 based on PCT/US02/13407 (UCLA Case
No. 1998-531-2), filed April 25, 2002 entitled "Estriol Therapy for Multiple
Sclerosis and Other Autoimmune Diseases" by Dr. Rhonda R. Voskuhl.

 

Provisional Patent Application entitled "Method of treating post-partum diseases
with estrogens, estranges, estriol, or estrogen receptor composition", filed
September 26, 2005 (UCLA Case No.2006154), invented by Dr. Rhonda Voskuhl and
assigned to The Regents.

 

Provisional Patent Application entitled "Method of treating of preventing a
neurodegenerative disease with estrogens, estranges, estriol, or estrogen
receptor composition", filed September 26, 2005 (UCLA ~ase No.2006-155),
invented by Dr. Rhonda Voskuhl and assigned to The Regents.

 

3. Section 6.3

 

Under Section 6.3 of the License Agreement, the list of diligence items shall be
expanded to include the following:

 

Section 6.3e: Licensee will, within eighteen months from the Effective Date of
this Amendment, conduct preclinical or clinical studies with one or more of the
compounds whQse utility is claimed in the patent application described in
Appendix A above to test efficacy in at least one disease other than multiple
sclerosis,.

 

The remainder of the due diligence obligations shall remain in place for the
patent applications under Appendix A.

 

4. In consideration for this Amendment, Licensee will pay to The Regents a two
thousand dollar ($2,000) amendment fee within thirty (30) days of the Effective
Date of this First Amendment.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
License Agreement by their duly authorized representatives for good and valuable
consideration.

 



GENERAL FIBER, INC THE REGENTS OF THE UNIVERSITY OF CALIFORNIA     By: /s/
Nicholas Stergis By: /s/ Claire T . Wake, Ph.D. Name: Nicholas Stergis Name:
Claire T . Wake, Ph.D. Title: Chief Operating Officer Title: Assistant Director,
Licensing   Office of Intellectual Property Administration

 



2

 

 

